Citation Nr: 0732009	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Timeliness of the veteran's substantive appeal concerning his 
claims of entitlement to service connection for a right 
shoulder condition and a right Achilles tendon disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from June 1944 until 
October 1945.  

In a December 2000 rating decision, service connection was 
denied for service connection for a right shoulder disability 
and for a right Achilles tendon condition.  The RO sent the 
veteran notice of the rating decision and of his appellate 
rights in a letter dated January 2, 2001.  The veteran filed 
a timely notice of disagreement (NOD).  On December 23, 2002, 
the RO mailed a statement of the case (SOC) to the veteran. A 
date stamp reflects receipt by the RO on February 25, 2003 of 
a VA Form 9 (substantive appeal) as to these two issues.  

In February 2004, the RO determined that an appeal had not 
been timely filed.  
The veteran filed a timely NOD as to the February 2004 
determination, and the RO issued a SOC in August 2004.  See 
38 C.F.R. § 19.34 (2006) [the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue, 
and if a claimant or representative protests an adverse 
determination by the agency of original jurisdiction, the 
claimant should be furnished with a SOC].  The veteran 
perfected his appeal as to the timeliness of the previous 
appeal by way of a 
VA Form 9 received in September 2004. 

For good cause shown, the Board granted the veteran's motion 
to have this claim advanced on its docket in September 2007.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2007)



Clarification of the issue on appeal 

The RO treated the veteran's February 25, 2003 VA Form 9, 
although not timely as a substantive appeal, to be a new 
claim of entitlement to service connection.  
In February 2005, entitlement to service connection of a 
right shoulder condition was granted, effective as of 
February 25, 2003.  

Although service connection of one of the underlying claims 
has been granted, the issue of the timeliness of the appeal 
as to the original claim remains in appellate status as there 
remains a case or controversy.  The February 2005 rating 
decision does not represent a full grant of the benefit 
sought, that is to say entitlement to service connection of 
the right shoulder condition effective as of February 29, 
2000, the date of the receipt of the claim which is the 
source of the disputed appeal.  
Accordingly, the grant of service connection does not change 
the posture of this appeal.

Issues not on appeal

In a March 2007 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected right shoulder disability.  Also in the 
March 2007 rating decision the RO denied the veteran's 
request to reopen his previously denied claims of entitlement 
to service connection of a low back, left shoulder and neck 
conditions, each claimed as secondary to his service-
connected shoulder condition.  To date, the veteran has not 
disagreed with any aspect of that decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  




FINDINGS OF FACT

1.  On February 29, 2000, the veteran filed claims of 
entitlement to service connection for a right shoulder 
disability and a right Achilles tendon disability.
Those claims were denied in a RO rating decision dated 
December 21, 2000.
The veteran filed a NOD, and on December 23, 2002, the RO 
mailed a statement of the case (SOC) to the veteran

2.  The veteran's January 2, 2003 letter cannot be read as a 
substantive appeal. 

3.  A substantive appeal was hand-delivered by the veteran's 
representative to the RO on February 25, 2003, over one year 
after the rating decision being appealed and over 60 days 
after the issuance of the SOC on December 23, 2003.  


CONCLUSIONS OF LAW

1. The veteran failed to submit a timely appeal as to his 
claims of entitlement to service connection for disabilities 
of the right shoulder and of the right Achilles tendon.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302 
(2006).

2.  Because the veteran failed to file a timely substantive 
appeal, the Board has no jurisdiction over the issues, and 
the appeal as to these issues must be dismissed.     38 
U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection of conditions of the right shoulder and the right 
Achilles tendon.  As has been described in the Introduction, 
however, the issue now before the Board involves the 
timeliness of his filing of an appeal as to those underlying 
issues.    

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. Regulations implementing the 
VCAA have been enacted. 

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  All evidence which pertains to this claim resides in 
the claims folder, and has for a number of years.  No amount 
of additional development could change the evidentiary 
posture of this case.  Application of pertinent provisions of 
the law and regulations will determine the outcome.  Thus, no 
VCAA notice need be provided to the veteran.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The record shows that appeal of the timeliness 
issue was fully developed for appellate review after the 
veteran's filing of a timely notice of disagreement in 
response to the February 2004 adverse determination on the 
timeliness of appeal issues.  He was furnished with a 
statement of the case addressing the timeliness issue in 
August 2004.  See 38 C.F.R. § 19.34 (2006) [the matter of the 
timeliness of filing of a substantive appeal is itself an 
appealable issue, and if a claimant or representative 
protests an adverse determination by the agency of original 
jurisdiction, the claimant should be furnished with a SOC]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).
The veteran has been fully informed of the reasons for the 
RO's decision.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  His 
accredited representative submitted an informal hearing 
presentation in August 2007.  The veteran specifically 
declined a hearing in his September 2004 VA Form 9.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Timeliness of appeal/consequences

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2006).

By regulation the substantive appeal must consist of either 
"a properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  See Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); see also 38 C.F.R. § 
20.202 (2006).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 
554 (1993).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2006); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].  

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

Computation of time periods

When the rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA, excluding Saturdays, Sundays, and legal holidays. 
See 38 C.F.R. §§ 20.305 (a), 20.306 (2006).  

In computing the time limit for filing a document, the first 
day of the specified period will be excluded and the last day 
included and where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  See 38 C.F.R. § 20.305(b) 
(2006).

Extensions

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2006); but see Corry v. Derwinski, 3 Vet. App. 231 (1992) 
[there is no legal entitlement to an extension of time, 
rather, section 3.109(b) commits the decision to the sole 
discretion of the Secretary].  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2005).

Analysis

The veteran was notified of the December 21, 2000 rating 
decision and given his appellate rights at that time.  The 
SOC was mailed to the veteran on December 23, 2002.  As will 
be discussed in greater detail below, under the law and VA 
regulations, the veteran had until February 21, 2003 to file 
a substantive appeal.  See 38 U.S.C.A. § 7015 (West 2002); 38 
C.F.R. § 20.302 (2006).  As was alluded to above, a date 
stamp indicates that the veteran's substantive appeal was 
received at the RO on February 25, 2003, over 60 days after 
the SOC was issued on December 23, 2002 and over one year 
after the initial denial of his claim in December 2000.  

As should be clear in the Board's discussion of timeliness of 
appeals and of the consequences of untimely filing, the 
filing of the veteran's substantive appeal was not timely, 
and the case must be dismissed.

The veteran and his representative have argued that the 
veteran's correspondence dated January 2, 2003, constitutes a 
substantive appeal.  In the alternative, the veteran contends 
that VA constructively received the appeal at the time it was 
delivered at the Montgomery County (Ohio) Veteran's Service 
Office on February 20, 2003 [within the 60 day period after 
the SOC] and/or that the "mailbox rule" in 38 C.F.R. 
§ 20.305(a) applies because the form was then mailed to the 
American Legion office located at the RO, again within the 
sixty day period.  See April 2004 statement of the veteran.  
The Board will address these contentions in turn.

The veteran's representative has argued that the veteran's 
January 2, 2003 letter to VA constitutes a substantive appeal 
as to these issues.  Clearly, if the January 2, 2003 letter 
is a substantive appeal as to the issues of entitlement to 
service connection of conditions of the right shoulder and 
right Achilles tendon, the appeal would be timely.  

Although cognizant of the fact that it must liberally 
construe statements from claimants, see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991), the Board finds that the veteran's 
January 2003 letter was properly interpreted by the RO as not 
including a substantive appeal as to the right shoulder and 
Achilles tendon issues.  Specifically, although the veteran's 
letter refers to the December 2000 rating decision and the 
December 2002 SOC, its clear intent was to ask the RO to 
consider another issue, entitlement to an increased rating 
for a service-connected left hand disability.  The two 
service connection issues were not mentioned anywhere within 
the letter.  That statement was therefore not a substantive 
appeal with respect to the December 2002 SOC, since the 
veteran did not identify any issues being appealed..  See 
38 C.F.R. § 20.202; see also Brannon v. West, 12 Vet. App. 32 
(1998) [although the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].

Having determined that the January 2003 communication from 
the veteran cannot be deemed to be a substantive appeal, the 
Board now turns to the second contention advanced on behalf 
of the veteran, that the February 2002 VA Form 9 [which 
unquestionably was a substantive appeal as to these two 
issues] was timely filed.  
The date stamp reflects that the VA Form 9, which was dated 
February 19, 2003,  was received at the RO on February 25, 
2003.  

Initially, the Board must determine when the 60-day period 
after December 23, 2002 for filing a timely substantive 
appeal expired.  Applying the operative VA regulations, 38 
C.F.R. §§ 20.305(b) and 20.306, the sixtieth day was February 
21, 2003.  The date of mailing of the SOC, December 23, 2002, 
is excluded from the computation; see 38 C.F.R. § 20.305(b) 
(2006).  December 24, 2002 was the first day of the 60-day 
period. As there are thirty-one days in December and January, 
the sixtieth day was February 21, 2003 [8 days in December, 
31 in January and 21 in February for a total of 60].  
February 21, 2003 was a Friday and was not a federal holiday.  
Therefore, the Board finds that the 60-day period expired as 
of that day.  This was also the finding of the RO.

The Board observes that the VA Form 9 in question was date-
stamped as being received at the RO on February 25, 2003.  
The cover sheet indicates that it was hand delivered from the 
American Legion on that date.  Accordingly, the postmark rule 
in 38 C.F.R. § 20.305(a) (which provides for a prior 5-day 
presumption of mailing) does not apply in this case, since 
the veteran's VA Form 9 was hand delivered and not mailed to 
the RO. 

The veteran has argued that he initially hand delivered his 
appeal to the local office of his representative in 
Montgomery County, Ohio and that his representative there 
mailed his appeal to its offices, which were located at the 
Cleveland RO.  
He therefore seeks to assert use of the mailbox rule by 
virtue of the mailing of the document between the Montgomery 
County and Cleveland offices of his representative.
  
The evidence of record does not include records from the 
American Legion confirming its receipt of the veteran's 
appeal at its Montgomery County office on February 20, 2003 
(a Thursday), and further does not reflect the mailing of the 
document by the American Legion from Montgomery County to its 
Cleveland Office.  The Board has no reason, however, to doubt 
that this was what transpired.     However, even if the Board 
accepts this description of events as true, the appeal is 
still not timely filed. 

The veteran's representative is not an agent of VA. 
Therefore, receipt by the representative of the Form 9 (at 
the RO, or at a remote location as is alleged here) does not 
constitute its receipt by VA.  Moreover, mailing of the 
document between the representative's offices is not mailing 
to VA as contemplated by 38 C.F.R. § 20.503(a).  

In other words, the fact that the VA Form 9 was in the 
possession of the representative in its Montgomery County 
office on February 20, 2003, within the 60-day period, is not 
relevant to the crucial matter of the timeliness of its 
filing with VA.  It is unfortunate that the representative 
did not submit the VA Form 9 to VA prior to the expiration of 
the statutory period for doing so, but this does not change 
the outcome of this appeal.  This case boils down to the 
question of whether the VA Form 9 was filed in the RO within 
the period prescribed by law.  For reasons stated above, the 
answer is no.

The Board additionally observes that the veteran did not 
request an extension of time for filing his appeal in writing 
prior to the expiration of the time limit for filing the 
substantive appeal.  See 38 C.F.R. §§ 3.109, 20.303 (2006).  

In short, for reasons and bases discussed above, the Board 
finds that timely substantive appeals were not received as to 
the issues of the veteran's entitlement to service connection 
for disabilities of the right shoulder and the right Achilles 
tendon.  The filing period expired on February 21, 2003 and 
the substantive appeal was not filed until February 25, 2003.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; See Roy, supra; 
see also Rowell v. Principi, 4 Vet. App. 9 (1993).  Because 
the veteran did not timely file substantive appeals regarding 
the December 2000 rating decision as to entitlement to 
service connection of conditions of the right shoulder and 
the right Achilles tendon, the Board lacks jurisdiction to 
adjudicate the issues on the merits.  His appeal must be 
dismissed. See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302 (2006).

The Board finally observes that this outcome may seem harsh.  
However, the old chestnut "close enough for government work" 
manifestly does not apply to filing appeals.  The Board is 
obligated to follow the law.  See 38 U.S.C.A. §§ 7104(c), 
7108 (West 2002); see also Fenderson v. West, 12 Vet. App. 
119, 128-31 (1999) [discussing the necessity to filing a 
substantive appeal which comports with governing 
regulations].


ORDER

The appeal of the December 2000 rating decision as to the 
denials of service connection for a right shoulder condition 
and an Achilles tendon condition is  dismissed.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


